DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2016/0185160) in view of Materne (US 6306949) and Takahashi (EP0688685).
Regarding claim 1, Mukai discloses a pneumatic tire comprising a tread region having a surface layer containing a tread surface, the tread region comprises land portions, main grooves, first and second ground ends (tread edges 2t) (see Fig. 1). The main grooves comprise first and second shoulder main grooves (shoulder main grooves 3a) and first and second center main grooves (center main grooves 3b). The land portions comprise first and second shoulder land portions (shoulder land sections 4a), first and second mediate land portions (middle land sections 4b), and a center land portion (center land section 4c). The width W1b of the center main grooves is greater than the width W1a of the shoulder main grooves ([0026]). The first and second mediate land portions comprise first and second width grooves, respectively (see middle lug groove 5b and linked sipe 6b which extend across the land portion, [0039], Fig. 1). The center land portion comprises third width grooves which terminate within 
Mukai is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Mukai with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
While Mukai is silent as to the void ratio of the land portions, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread pattern of Mukai such that the void ratio of each land portion is greater as each of the land portions is located more inwardly in the tire width direction since Takahashi, similarly directed towards a pneumatic tire tread, teaches gradually decreasing the negative ratio (void ratio) from the center to the tread edges to improve drainage property (pg 7, lines 28-34).
Regarding claims 2 and 3, the width of the land portions increases from the center to the shoulder (see L2c, L2b, and L2a; [0028,0039,0054], Fig. 1, example [0078,0083,0085]).
Regarding claim 5, while Mukai does not expressly disclose the shoulder land portion as 20 to 25% of the total area of the land portions, it would have been obvious to a person having ordinary skill in the art  at the time of the invention to have configured the shoulder land portion with width as claimed since Mukai discloses the shoulder land sections 4a as having a length L2a of about 20 to 25% of the tread contact-patch width TW ([0028]), the middle land sections 4b as having length L2b of about  13 to 17% of the TW ([0039]), and center land section 4c as having length L2c of about 7 and 12% of the 
Regarding claim 9, Materne discloses the tread rubber as having a Shore A hardness of 67-70 (Table 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2016/0185160) in view of Materne (US 6306949) and Takahashi (EP0688685) as applied to claim 1 above, and further in view of Ohki (US 2011/0048598). 
Regarding claim 7, Mukai is silent as to the void ratio; however, the recited void ratio range of 30 to 40% is well known and conventional in the passenger car tire art. For example, Ohki, similarly directed towards a tire tread, teaches a groove area to tread surface ratio that is preferably 20 to 50%, more preferably 25 to 45%, to provide sufficient wet performance and block rigidity ([0041]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Mukai with void ratio of 30 to 40% since Ohki teaches a ratio range of 25 to 45% as preferable to ensure sufficient wet performance and tread rigidity ([0041]). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2016/0185160) in view of Materne (US 6306949) and Ohki (US 2011/0048598). 
Regarding claims 10 and 12, Mukai discloses a pneumatic tire comprising a tread region having a surface layer containing a tread surface, the tread region comprises land portions, main grooves, first and second ground ends (tread edges 2t) (see Fig. 1). The main grooves comprise first and second shoulder main grooves (shoulder main grooves 3a) and first and second center main grooves (center main grooves 3b). The land portions comprise first and second shoulder land portions (shoulder land sections 4a), first and second mediate land portions (middle land sections 4b), and a center land portion 
Mukai is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Mukai with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
While Mukai does not expressly disclose the shoulder land portion as 20 to 25% of the total area of the land portions, it would have been obvious to a person having ordinary skill in the art  at the time of the invention to have configured the shoulder land portion with width as claimed since Mukai discloses the shoulder land sections 4a as having a length L2a of about 20 to 25% of the tread contact-patch width TW ([0028]), the middle land sections 4b as having length L2b of about  13 to 17% of the TW ([0039]), and center land section 4c as having length L2c of about 7 and 12% of the TW ([0054])--said ranges yielding a shoulder land width to total land width ratio range of about 23% to 30% (20/(20*2+17*2+12) to 25/(25*2+13*2+7), said ranges overlapping the claimed range.
Mukai is silent as to the void ratio; however, the recited void ratio range of 30 to 40% is well known and conventional in the passenger car tire art. For example, Ohki, similarly directed towards a tire tread, teaches a groove area to tread surface ratio that is preferably 20 to 50%, more preferably 25 to 45%, to provide sufficient wet performance and block rigidity ([0041]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of .

Claims 10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0167997) in view of Materne (US 6306949) and Ohki (US 2011/0048598).
Regarding claims 10 and 12, Hayashi discloses a pneumatic tire comprising a tread region with surface layer, a pair of shoulder main grooves (3B), and a pair of center main grooves (3A) (See Figs. 1, 2). Hayashi discloses that the width W1b of the shoulder main grooves is smaller than the width W1a of the crown main grooves ([0036]).
Hayashi is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Hayashi with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
The land portions 4C have width (W2c) greater than the widths of middle land portion (4B with width W2b), which in turn has width greater than the width of the crown rib (4A with width W2a)(see [0057,0060,0066]).
Hayashi does not expressly disclose the land area of the shoulder; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread such that the area of each shoulder land portion is 20 to 25% of the total area of the land portions since Hayashi discloses an exemplary tire wherein the crown rib has width W2a of 21.3mm, the middle 
Hayashi is silent as to the void ratio; however, the recited void ratio range of 30 to 40% is well known and conventional in the passenger car tire art. For example, Ohki, similarly directed towards a tire tread, teaches a groove area to tread surface ratio that is preferably 20 to 50%, more preferably 25 to 45%, to provide sufficient wet performance and block rigidity ([0041]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Hayashi with void ratio of 30 to 40% since Ohki teaches a ratio range of 25 to 45% as preferable to ensure sufficient wet performance and tread rigidity ([0041]). 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0090759) in view of Materne (US 6306949) and Ohki (US 2011/0048598). 
Regarding claims 11 and 14, Tanaka discloses a pneumatic tire comprising a tread region with surface layer, a pair of shoulder main grooves (11), and one center main groove (10) (See Figs. 1, 2). Tanaka discloses or renders obvious to a person having ordinary skill in the art at the time of the invention the limitation that the center main groove have width is larger than that of the shoulder main grooves since (1) Tanaka clearly illustrates in Fig. 2 the crown main grooves as having width W3 larger than the width (W4) of the shoulder main grooves; and (2) Tanaka discloses width ranges of 6 to 8% for W3 and 5 to 7% for W4 ([0054]), said W3 range including values greater than W4 thereby suggesting that W3 be greater than W4. One would have been motivated to select a groove width to improve drainage and rigidity of the crown and land portions.
Tanaka's shoulder land portions 13 have width (W2) greater than the width of crown land portion (12 with width W1) ([0055]).
Tanaka is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Tanaka with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
Tanaka does not expressly disclose the land area of the shoulder; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread such that the area of each shoulder land portion is 25 to 30% of the total area of the land portions since Tanaka discloses the shoulder lands as having a width W2 that is 1.15 to 2.0 times the width W1 of the crown land portions to improve aquaplaning resistance and crown rigidity ([0055]), said land ratios yielding a shoulder width to total width ratio range of 27 to 33% (1.15/(2*1.15+2*1) to 2/(2*2+2*1)), said range overlapping the claimed range. Each rib extends around the circumference of the tire such that in an area ratio, the circumference in the numerator and denominator cancels out leaving just the width ratios (area = width * circumference).
Tanaka is silent as to the void ratio; however, the recited void ratio range of 30 to 40% is well known and conventional in the passenger car tire art. For example, Ohki, similarly directed towards a tire tread, teaches a groove area to tread surface ratio that is preferably 20 to 50%, more preferably 25 to 45%, to provide sufficient wet performance and block rigidity ([0041]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 2016/0185160) in view of Materne (US 6306949) and Ohki (US 2011/0048598) as applied to claim 12 above, and further in view of Takahashi (EP0688685).
Regarding claim 13, while Mukai is silent as to the void ratio of the land portions, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread pattern of Mukai such that the void ratio of each land portion is greater as each of the land portions is located more inwardly in the tire width direction since Takahashi, similarly directed towards a pneumatic tire tread, teaches gradually decreasing the negative ratio (void ratio) from the center to the tread edges to improve drainage property (pg 7, lines 28-34).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0167997) in view of Materne (US 6306949) and Ohki (US 2011/0048598) as applied to claim 12 above, and further in view of Takahashi (EP0688685).
Regarding claim 13, while Hayashi is silent as to the void ratio of the land portions, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread pattern of Hayashi such that the void ratio of each land portion is greater as each of the land portions is located more inwardly in the tire width direction since Takahashi, similarly directed towards a pneumatic tire tread, teaches gradually decreasing the negative ratio (void ratio) from the center to the tread edges to improve drainage property (pg 7, lines 28-34).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0090759) in view of Materne (US 6306949) and Ohki (US 2011/0048598) as applied to claim 14 above, and further in view of Takahashi (EP0688685).
Regarding claim 13, while Tanaka is silent as to the void ratio of the land portions, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread pattern of Tanaka such that the void ratio of each land portion is greater as each of the land portions is located more inwardly in the tire width direction since Takahashi, similarly directed towards a pneumatic tire tread, teaches gradually decreasing the negative ratio (void ratio) from the center to the tread edges to improve drainage property (pg 7, lines 28-34).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 10-15 have been fully considered but they are not persuasive. Applicant argues that the claimed combination of elements, as exemplified in the examples described in the specification, yield unexpected results of simultaneously achieving satisfactory rolling resistance and performance with respect to stability in handling during turns in even better fashion, over the cited references.
Examiner does not find the arguments and results persuasive. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The results in the tables of Figs. 5 and 6 do not show a significant or marked improvement in hydroplaning, turning stability, and rolling resistance performance between the values within the 
Examiner notes that Hayashi discloses a shoulder width which anticipates the claimed shoulder width to total land width ratio (detailed above). Arguments regarding unexpected results or other secondary considerations concerning this ratio range are irrelevant (see MPEP 2131.04).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749